





Exhibit 10.8d
FMC CORPORATION
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
FMC CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between FMC Corporation (the “Company”) and [_________________________]1 (the
“Participant”).
WHEREAS, the Company maintains the FMC Corporation Incentive Compensation and
Stock Plan (the “Plan”); and
WHEREAS, the Plan authorizes the grant of Performance Units and
WHEREAS, to compensate the Participant for his past and anticipated future
contributions to the Company and to further align the Participant’s personal
financial interests with those of the Company’s stockholders, the Compensation
and Organization Committee of the Company’s Board of Directors approved this
grant of Performance Units to the Participant on the terms described below,
effective [____________________]2  
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.Grant of Restricted Stock Units.
(a)Pursuant to the Plan and as of the Grant Date, the Company hereby awards to
the Participant a target number of [__________] Performance Units (the “Target
Units”) up to a maximum number of [__________] Performance Units on the terms
and conditions set forth herein (collectively, the “Units”). The terms of the
Plan, as it may be amended and continued, are incorporated herein by this
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Participant under this Agreement. Capitalized
terms not otherwise defined herein will have the same meanings as in the Plan.
To the extent there is a conflict between the Plan and this Agreement, the Plan
will prevail.
(b)Each Unit, once vested, represents an unfunded, unsecured right of the
Participant to receive one share of Common Stock (each a “Share”) at a specified
time. The Units will become vested, and Shares will be issued in respect of
vested Units, as set forth in this Agreement.
2.Banked Units. For purposes of this Agreement, the term “Banked Unit”
means a Unit that has been tentatively credited for the Participant’s benefit
based on the Participant’s service through a specified date and the satisfaction
of applicable performance conditions as provided in this Section 2, or under the
provisions of Section 7(b)(i) relating to additional Banked Units, provided,
however, that a Banked Unit is not vested except to the extent provided in
Section 3. Banked Units shall vest, and Shares associated with Banked Units
shall become deliverable exclusively in accordance with Section 3.
_______________
1Insert name of participant.





--------------------------------------------------------------------------------





2Insert date of committee action to approve the grant.




(a)Calendar Year [Year 1]3. .Subject to the Participant’s continued employment
by the Company or any of its Affiliates through December 31, [Year 1], 25% of
the Target Units shall become “Banked Units”, subject to adjustment based upon
the Company’s “Total Shareholder Return” (as defined below) relative to the
Total Shareholder Return of the “Peer Companies” (as defined below) from January
1, [Year 1] until December 31, [Year 1] (the “ First Measurement Period”) in
accordance with the Relative Total Shareholder Return Table (the “Relative Total
Shareholder Return”) set forth in Section 2(e).
(b)Calendar Year [Year 2]4 Subject to the Participant’s continued employment by
the Company or any of its Affiliates through December 31, [Year 2], 25% of the
Target Units shall become “Banked Units”, subject to adjustment based upon the
Company’s “Total Shareholder Return” relative to the Total Shareholder Return of
the “Peer Companies” from January 1, [Year 2] until December 31, [Year 2] in
accordance with the Relative Total Shareholder Return Table.
(c)Calendar Year [Year 3]5 .Subject to the Participant’s continued employment by
the Company or any of its Affiliates through December 31, [Year 3], 25% of the
Target Units shall become “Banked Units”, subject to adjustment based upon the
Company’s “Total Shareholder Return” relative to the Total Shareholder Return of
the “Peer Companies” from January 1, [Year 3] until December 31, [Year 3] in
accordance with the Relative Total Shareholder Return Table.
(d)Cumulative Period [Year 1]-[Year 3]. Subject to the Participant’s continued
employment by the Company or any of its Affiliates through December 31, [Year
3], 25% of the Target Units shall become “Banked Units”, subject to adjustment
based upon the Company’s “Total Shareholder Return” relative to the Total
Shareholder Return of the “Peer Companies” from January 1, [Year 1] until
December 31, [Year 3] in accordance with the Relative Total Shareholder Return
Table, provided that notwithstanding the Relative Total Shareholder Return
Table, if the Company’s Total Shareholder Return for the cumulative period
extending from January 1, [Year 1] through December 31, [Year 3] is negative,
the maximum number of Units that may become Banked Units for this Cumulative
Period shall not exceed 25% of the Target Units.
(e)Relative Total Shareholder Return Table.
Level
Percentile Ranking of Company’s Total Shareholder Return Versus Peer Group Total
Shareholder Return
Percentage of the Target Units Banked
Below Threshold
Below the 35th Percentile
0%
Threshold
35th Percentile
50%
Target
50th  Percentile
100%
Maximum
80th Percentile or higher
200%

        






___________


3Year 1 will be filled in with the year of the grant.
4Year 2 will be filled in with the next year after the year of the grant.





--------------------------------------------------------------------------------





5Year 3 will be filled in with the 2nd year after the year of the grant.




(f) If the Company’s Relative Total Shareholder Return over the Measurement
Period is between the levels set forth above, then the percentage of the Target
Units that will become Banked Units will be ratably interpolated. If the
Relative Total Shareholder Return at the end of a Measurement Period is below
the 35th percentile, then no Units shall be banked with respect to such
Measurement Period.




(g) In the event the Participant’s employment terminates by reason of (i)
Disability, (ii) death, (iii) Non-Approved Retirement, or (iv) by the Company
without Cause other than within two years following a Change in Control, then
the extent to which the Target Units shall become Banked Units shall be
determined on a prorated basis based on the number of days the Participant was
employed by the Company during each applicable Measurement Period, based on the
actual Relative Total Shareholder Return for the full Measurement Period, as
applicable.
(h) In the event the Participant’s employment terminates by reason of Approved
Retirement, then the extent to which the Target Units shall become Banked Units
shall be determined on the same basis as if the Participant had continued in
active service to the Company through December 31, [Year 3].


(i)    Definitions


(i) “Total Shareholder Return” means with respect to any publicly traded
company, including the Company, the positive or negative change in the market
price of one share of such entity’s common stock over the Measurement Period,
plus the aggregate amount of dividends paid with respect to a share of such
company’s common stock over the Measurement Period, with such sum being divided
by the market price of one share of such entity’s common stock at the
commencement of the Measurement Period (in each case appropriately adjusted for
any stock dividends, stock splits or other corporate transaction affecting
shares of such company’s common stock).
(ii) The “Peer Companies” shall consist of the following entities6, Updated Peer
Company list TBD. provided that such entities are still publicly traded as of
the last day of the Measurement Period: Akzo Nobel NV, Huntsman Corporation,
American Vanguard Corp, International Flavors and Fragrances, Inc., Albermarle
Corporation, Olin Corporation, Ashland, Inc., BASF SE, CHR.Hansen Holdings AS,
Celanese Corporation RPM International, Inc., Chemtura Corporation, Scott’s
Miracle-GRO Company, Eastman Chemical Company, Ecolab Inc., Westlake Chemical
Corporation, Ferro Corp, Ingredion, Inc., Koninkluke DSM NV, Minerals
Technologies Inc., Monsanto Co., Newmarket Corp., Novozymes A/S, Nufarm LTD,
Olin Corp., Polyone Corp, Schulman (A.) Inc., Sensient Technologies Corp.,
Syngenta AG ADR, Tate & Lyle PLC, Valhi, Inc., and Grace, (W.R.) & Company. Any
entity which is not publicly traded as of the last day of the Measurement Period
due to acquisition or through a going private transaction shall be removed from
the Peer Companies from the beginning of the Measurement Period without
replacement. Any entity which declares bankruptcy, is liquidated or is otherwise
delisted during the Measurement Period shall remain in the Peer Companies and
such entity’s performance shall be considered to have been at the bottom of the
Peer Companies.


________





--------------------------------------------------------------------------------





6 Updated Peer Company list TBD.




(iii) “Approved Retirement” means the cessation of the Participant’s employment
after June 30, [Year 1] and after the Participant has (A) both attained age 62
and completed 10 years of service with the Employer or (B) attained age 65,
provided that the Participant has commenced succession planning with the
Company’s chief human resources executive (in accordance with procedures
established by the Company) at least six months before the effective date of the
Participant’s cessation of employment.


(iv) “Non-Approved Retirement” means the cessation of the Participant’s
employment after the Participant has (A) both attained age 62 and completed 10
years of service with the Employer or (B) attained age 65, other than an
Approved Retirement.






3.     Vesting.


(a)Subject to the Participant’s continued employment by the Company or any of
its Affiliates through December 31, [Year 3], (the “Specified Date”), the Banked
Units shall vest on the Specified Date.


(b)In the event the Participant’s employment terminates by reason of (i)
Disability, (ii) death, (iii) Non-Approved Retirement, or (iv) by the Company
without Cause other than within two years following a Change in Control, then
such Participant’s Banked Units determined in accordance with Section 2(g) will
remain outstanding and will vest and be delivered to the Participant, at the
same time as delivery would have been made had the Participant not had a
cessation of employment.


(c)In the event the Participant’s cessation of employment occurs by reason of
Approved Retirement, then all of the Participant’s Banked Units shall vest on
the Specified Date.


(d)If prior to the date the Units otherwise vest and within two years following
a Change in Control the Participant’s employment is terminated either by the
Company without Cause or by the Participant due to a resignation with Good
Reason (as defined in Section 20), any of the Participant’s then outstanding
Banked Units (including any pro-rated Banked Units that remain outstanding
pursuant to Section 3(b) above, and any Banked Units that remain outstanding
pursuant to Section 3(c) above), and all Target Units for incomplete Measurement
Periods, will vest immediately prior to such event.


(e)Upon a cessation of the Participant’s employment with the Company or any of
its Affiliates, any Banked Unit that has not become vested on or prior to the
effective date of such cessation or any Banked Unit that does not specifically
remain outstanding pursuant to Section 3(b), 3(c), or 3(d) will then be
forfeited immediately and automatically and the Participant will have no further
rights with respect thereto.


(f)The application of Sections 3(b)(iii), 3(b)(iv), 3(c), and 3(d) is in each
case conditioned on (i) the Participant’s execution and delivery to the Company
of a general release of claims against the Company and its affiliates in a form
prescribed by the





--------------------------------------------------------------------------------





Company, and (ii) such release becoming irrevocable within 60 days following the
cessation of the Participant’s employment or such shorter period specified by
the Company. For avoidance of doubt, if this release requirement is not timely
satisfied, the Units will be forfeited as of the effective date of the cessation
of the Participant’s employment and the Participant will have no further rights
with respect thereto.




4.    Timing of Issuance.


(a)Subject to Section 4(b), with respect to any Units for which the applicable
performance goal is satisfied, Shares will be issued in respect of all vested
Units as soon as reasonably practicable following the date on which the
Compensation Committee or the Board certifies the extent to which the applicable
performance conditions have been satisfied, but not later than March 15 of the
calendar year beginning after the Specified Date (or upon the Company’s
termination of this arrangement in a manner consistent with the requirements of
Treas. Reg. § 1.409A-3(j)(4)(ix)).


(b)Notwithstanding anything herein to the contrary:


(i)to the extent permitted by Treas. Reg. § 1.409A-3(j)(4)(vi), the issuance of
Shares in respect of a number of vested Units will be accelerated to the date
that employment taxes become payable with respect to this Award. Such number of
Units will be equal to the reasonably estimated amount of employment taxes then
required to be withheld and remitted, divided by the then current Fair Market
Value;
(ii)to the extent the requirements of Treas. Reg. § 1.409A-2(b)(7)(ii) are met,
the issuance of Shares hereunder will be delayed to the extent the Company
reasonably anticipates that the issuance will violate Federal securities laws or
other applicable laws; and


(iii)to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) is necessary to avoid the application of an additional tax under
Section 409A of the Code, Shares that are otherwise issuable upon the Grantee’s
“separation from service” (as that term is defined in Treas. Reg. § 1.409A-1(h))
will be deferred (without interest) and issued to the Grantee immediately
following that six month period.


(c)Fractional Shares will be rounded up to the next whole Share, except that
where the number of Target Units granted is not divisible by 4, in calculating
the portion of Target Units to be adjusted during each Measurement Period
pursuant to Section 2 (the “25 % Calculation”), such 25% Calculation may be
rounded up or down in any single Measurement Period so that the total of the 25%
Calculations for all Measurement Periods shall not exceed the number of Target
Units granted.


5.     Non-Transferability. Neither the Units nor any right with respect thereto
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance will be void and unenforceable against the
Company.





--------------------------------------------------------------------------------





6.     Clawback Policy. To the extent the Participant is a current or former
executive officer of the Company, the Award, any cash paid in respect of the
Award, and the rights of the Participant hereunder, are subject to any policy
(whether currently in existence or later adopted) established by the Company
providing for clawback or recovery of amounts paid or credited to current or
former executive officers of the Company. The Compensation Committee of the
Company’s Board of Directors will make any determination for clawback or
recovery under any such policy in its sole discretion and in accordance with any
applicable law or regulation, and the Participant agrees to be bound by any such
determination.


7.    Stockholder Rights.
                
(a) In General. The Participant will not have any stockholder rights or
privileges, other than dividend equivalent rights, with respect to the Shares
subject to Units until such Shares are actually issued and registered in the
Participant’s name in the Company’s books and records.
(b) Dividend Equivalent Rights.


(i)Additional Banked Unit Credits. Except to the extent otherwise provided in
Section 7(b)(ii), if:


(A)Cash dividends are paid with respect to Shares during [Year 1], [Year 2], or
[Year 3], and


(B)The Participant is credited with Banked Units under Section 2(a), 2(b), 2(c),
or 2(d); then


(i)the Participant shall be credited with an additional number of Banked Units
as of:
a)December 31, [Year 1] (with respect to Banked Units credited under Section
2(a));
b)December 31, [Year 2] (with respect to Banked Units credited under Section
2(b));
c)December 31, [Year 3] (with respect to Banked Units credited under Section
2(c));
determined as the quotient of “w” divided by “x” where “w” equals the amount of
cash dividends paid during the period beginning January 1, [Year 1] and ending
on December 31 of the applicable calendar year with respect to a number of
Shares equal to the number of Banked Units creditable under Section 2(a), 2(b)
and 2(c), as applicable for each calendar year, as of the last day of each such
calendar year, and “x” equals the closing price per Share on the last day of the
applicable calendar year, rounded to the nearest whole Share; and
(ii)the Participant shall be credited with an additional number of Banked Units
as of December 31, [Year 3] (with respect to Banked Units credited under Section
2(d)), determined as the quotient of “y” divided by “z” where “y” equals the
aggregate amount of cash dividends paid during calendar years [Year 1], [Year 2]
and [Year 3] with respect to a number of Shares equal to the number of





--------------------------------------------------------------------------------





Banked Units creditable under Section 2(d) as of December 31, [Year 3], and “z”
equals the closing price per Share on December 31, [Year 3], rounded to the
nearest whole Share.
(ii)Additional Dividend Equivalent Unit Credits In Connection with a Change In
Control. If:
(A)Cash dividends are paid with respect to Shares during [Year 1], [Year 2],
[Year 3] or the period extending from [Year 1] through [Year 3] (each, a
“Measurement Period”); and
(B)Any Measurement Period ends before the last December 31st of the Measurement
Period as the result of the Participant’s termination of employment as described
in Section 3(d) (a “Partial Measurement Period”); and
(C)The Participant is credited with vested Units under Section 3(d);
then the Participant shall be credited with an additional number of vested Units
as of the date of the Participant’s termination of employment. The additional
number of vested Units for each Partial Measurement Period shall be determined
as the quotient of “x” divided by “y” where “x” equals the aggregate amount of
cash dividends paid during each Partial Measurement Period that ends on the date
of such termination of employment with respect to a number of Shares equal to 25
percent of the Target Units, and “y” equals the closing price per Share on such
date (or, if such date is not a trading date, the closing price per Share on the
next preceding trading date), rounded to the nearest whole Share.
(iii)Dividend Equivalent Payments.
(A)[Year 2]. As soon as reasonably practicable following each cash dividend
payment date with respect to Shares in [Year 2] (but not later than March 15,
[Year 3]), the Company shall make a dividend equivalent payment to the
Participant equal to the product of “x” multiplied by “y” where “x” is the cash
dividend per Share and “y” is the number of Banked Units credited as of December
31, [Year 1].
(B)[Year 3]. As soon as reasonably practicable following each cash dividend
payment date with respect to Shares in [Year 3] (but not later than March 15,
[Year 4]7 ), the Company shall make a dividend equivalent payment to the
Participant equal to the product of “x” multiplied by “y” where “x” is the cash
dividend per Share and “y” is the number of Banked Units credited as of December
31, [Year 2].
Notwithstanding Section 7(b)(ii)(A) and Section 7(b)(ii)(B), upon a cessation of
the Participant’s employment with the Company or any of its Affiliates, the
Company shall not make any dividend equivalent payments with respect to any
Banked Unit that has not become vested on or prior to the effective date of such
cessation or with respect to any Banked Unit that does not specifically remain
outstanding pursuant to Section 3(b), 3(c), or 3(d).








________
7Year 4 will be filled in with the 3rd year after the year of the grant





--------------------------------------------------------------------------------







8.     No Limitation on Rights of the Company. The granting of Units
will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.


9.    Employment. Nothing in this Agreement or in the Plan will confer on
the Participant any right to continue in service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or Affiliate employing or retaining the Participant) to terminate the
Participant’s employment at any time for any reason, with or without cause.


10.    Tax Treatment and Withholding.


(a)The Participant has had the opportunity to review with his or her own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.
(b)It is a condition to the Company’s obligation to issue Shares hereunder that
the Participant pay to the Company such amount as may be required to satisfy all
tax withholding obligations arising in connection with this Award (or otherwise
make arrangements acceptable to the Company for the satisfaction of such tax
withholding obligations). If the required withholding amount required is not
timely paid or satisfied, the Participant’s right to receive such Shares will be
permanently forfeited. The Company, in its discretion, may withhold Shares
otherwise issuable hereunder in satisfaction of the minimum amount required to
be withheld in connection with this Award (based on the Fair Market Value of
such Shares on the date of such withholding). All cash payments under this
Agreement are subject to applicable withholding, as determined by the Company in
its discretion.
11.     Notices.


(a)Any notice required to be given or delivered to the Company under the terms
of this Agreement will be addressed to it in care of its Secretary, FMC
Corporation, at 1735 Market Street, Philadelphia, PA 19103, or if after May 13,
2016, at FMC Tower at Cira Centre South, 2929 Walnut Street, Philadelphia, PA
19104, and any notice to the Participant (or other person entitled to receive
the Units) will be addressed to such person at the Participant’s address now on
file with the Company, or to such other address as either may designate to the
other in writing. Except as otherwise provided below in Section 11(b), any
notice will be deemed to be duly given when enclosed in a properly sealed
envelope addressed as stated above and deposited, postage paid, in a post office
or branch post office regularly maintained by the United States government.
(b)The Participant hereby authorizes the Company to deliver electronically any
prospectuses or other documentation related to this Award, the Plan and any
other compensation or benefit plan or arrangement in effect from time to time
(including, without limitation, reports, proxy statements or other documents
that are required to be delivered to participants in such plans or arrangements
pursuant to federal or state laws, rules or regulations). For this purpose,
electronic delivery will include, without limitation, delivery by means of
e-mail or e-mail notification that such





--------------------------------------------------------------------------------





documentation is available on the Company’s Intranet site. Upon written request,
the Company will provide to the Participant a paper copy of any document also
delivered to the Participant electronically. The authorization described in this
paragraph may be revoked by the Participant at any time by written notice to the
Company.


12.    Beneficiaries. In the event of the death of the Participant, the issuance
of Shares, if any, under Section 3 shall be made in accordance with the
Participant’s written beneficiary designation on file with the Company or its
representative and/or agent (if such a designation has been duly filed with the
Company or its representative and/or agent, in the form prescribed by the
Company and in accordance with the notice provisions of Section 11(a)). In the
absence of any such beneficiary designation, the delivery of Shares, if any,
under Section 3 will be made to the person or persons to whom the Participant’s
rights shall pass by will or by the applicable laws of intestacy.


13.     Administration. By entering into this Agreement, the Participant agrees
and acknowledges that (a) the Company has provided or made available to the
Participant a copy of the Plan, (b) he or she has read the Plan, (c) all Units
are subject to the Plan, (d) in the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern, and (e) pursuant to the Plan, the
Committee is authorized to interpret the Plan and to adopt rules and regulations
not inconsistent with the Plan as it deems appropriate. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to questions arising under the
Plan or this Agreement.




14.     Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreement, written or otherwise, relating to the
subject matter hereof. This Agreement may only be amended by a writing signed by
each of the parties hereto.


15.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without regard
to the principles of conflicts-of-laws.


16.    Privacy. By signing this Agreement, the Participant hereby acknowledges
and agrees to the Company’s transfer of certain personal data of such
Participant to the Company for purposes of implementing, performing or
administering the Plan or any related benefit. Participant expressly gives his
consent to the Company to process such personal data.


17.    Claims Procedure.


(a)To the extent the issuance of Shares hereunder is deferred until cessation of
employment, this Agreement is intended to constitute part of a “top-hat” plan
described in Section 201(2) of ERISA. Therefore, to initiate a claim with
respect to the settlement of Units, the Participant (or the person to whom
ownership rights may have passed by will or the laws of descent and
distribution) (the “Claimant”) must file a written request with the Company.
Upon receipt of such claim, the Company will advise the Claimant within ninety
(90) days of receipt of the claim whether the claim is denied. If special
circumstances require more than ninety (90) days for processing, the Claimant
will





--------------------------------------------------------------------------------





be notified in writing within ninety (90) days of filing the claims than the
Company requires up to an additional ninety (90) days to reply. The notice will
explain what special circumstances make an extension necessary and indicate the
date a final decision is expected to be made.


(b)If the claim is denied in whole or in part, the Claimant will be provided a
written opinion, in language calculated to be understood by the Claimant,
setting forth (i) the specific reason(s) for the denial of the claim, or any
part of it, (ii) specific reference(s) to pertinent provisions of the Plan or
this Agreement upon which such denial was based, (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim, and an explanation of why such material or information is necessary, (iv)
an explanation of the claim appeal procedure set forth in Section 17(c), below;
and (v) a statement of the Claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse determination upon appeal.


(c)Within sixty (60) days after receiving a notice from the Company that a claim
has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with the Company a written request for a
review of the denial of the claim. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Company. If the Claimant
does not request a review of the initial determination within such sixty (60)
days period, the Claimant will be barred and estopped from challenging the
determination.
(d)Within sixty (60) days after the Company’s receipt of a request for review,
it will review the initial determination. After considering all materials
presented by the Claimant, without regard to whether such materials were
submitted or considered in the initial review, the Company will render a written
opinion. The manner and content of the final decision will include the same
information described above in Section 17(b) with respect to the initial
determination. If special circumstances require that the sixty (60) day time
period be extended, the Company will so notify the Claimant and will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the request for review. The notice will explain what special
circumstances make an extension necessary and indicate the date a final decision
is expected to be made. Any decision on appeal will be final, conclusive and
binding upon all parties.


18.    Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.


19.     Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.


20.    Good Reason. For purposes of this Agreement, “Good Reason” will have the
meaning defined in the Participant’s Individual Agreement, if any. If no
Individual Agreement exists, “Good Reason” will mean the occurrence of any one
or more of the following:







--------------------------------------------------------------------------------





(a)The assignment to the Participant of duties materially inconsistent with his
or her authorities, duties, responsibilities or position, or a material adverse
change in the Participant’s authorities, duties, responsibilities, position or
reporting requirements;
(b)The Company’s relocation of the Participant’s principal worksite by more than
(50) miles, excepting travel substantially consistent with the Participant’s
business obligations; or
(c)A material reduction in the Participant’s base salary. provided that any such
event will constitute Good Reason only if the Participant notifies the Company
in writing of such event within 90 days following the initial occurrence
thereof, the Company fails to cure such event within 30 days after receipt from
the Participant of written notice thereof, and the Participant resigns his or
her employment within 180 days following the initial occurrence of such event.


IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Agreement on the respective date below
indicated.
FMC CORPORATION
 
By:
 
 
Title:
 
 
Date:
 
 
PARTICIPANT
 
 
 
 
Signature:
 
 
Address:
 
 
 
 
 
Date:
 
 








